Citation Nr: 9931048	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  93-08 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, L. R., K. R., and L. J.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from January 1967 until 
January 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 1991, 
from the Chicago, Illinois, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for post-traumatic stress disorder.  During the 
course of the appeal the veteran moved to Phoenix, Arizona 
and his claims file was transferred to the Phoenix, Arizona 
regional office.  

The Board remanded the claim in March 1995 and in May 1996 
for further development.  Subsequently, having complied with 
the instructions on Remand, the RO returned the case to the 
Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  The veteran was not engaged in combat.

3.  The veteran has a clear diagnosis of PTSD.

4.  The medical evidence provides a nexus between 
symptomatology and the stressors alleged.

5.  There is no credible supporting evidence of the existence 
of the claimed stressors.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza 
v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F. 3d 604 (Fed. 
Cir. 1996) (per curiam) (table).

2.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he has post-traumatic stress 
disorder (PTSD) that has resulted from his exposure to 
traumatic and stressful events while stationed in Vietnam 
during the Vietnam War and that service connection should be 
granted.  

In our March 1995 Remand, the Board noted that a well-
grounded claim is one that is plausible; that is, it is 
meritorious on its own or capable of substantiation.  King v. 
Brown, 5 Vet. App. 19 (1993).  As the medical record 
contained a diagnosis of PTSD based on military service, the 
Board at that time found the veteran's claim was plausible 
and, thus, well-grounded.  Accordingly, the Board found that 
VA was obligated to assist in the development of the claim.  
The Board remanded the claim for further efforts to 
corroborate the veteran's history and to address additional 
considerations raised by the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter the 
CAVC) since the case had been reviewed by the RO.  These 
considerations were raised in West v. Brown, 7 Vet. App. 70 
(1994), Zarycki v. Brown, 6 Vet. App. 91 (1993); Hayes v. 
Brown, 5 Vet. App. 60 (1993) and Wood v. Derwinski, 1 Vet. 
App. 190 (1991), affirmed on reconsideration, 1 Vet. App. 406 
(1991).

More recently, CAVC has held that a claim for service 
connection for PTSD was well grounded where the veteran 
"submitted medical evidence of a current disability; lay 
evidence (presumed to be credible for these purposes) of an 
in-service stressor, which in a PTSD case is the equivalent 
of in-service incurrence or aggravation; and medical evidence 
of a nexus between service and the current PTSD disability.  
See Cohen (Douglas) v. Brown, 10 Vet. App. 128, 136-37 
(1997). 

The Board concludes that the veteran has presented a well 
grounded claim for service connection for PTSD.  He has 
brought forward for consideration (1) medical evidence of a 
diagnosis of PTSD; (2) lay evidence of an in-service 
stressor; and (3) medical-nexus evidence linking his PTSD to 
his service.  The appellant's claim is "well grounded" within 
the meaning of 38 U.S.C.A. 5107(a) (West 1991); that is, he 
has presented a claim that is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Furthermore, he has not 
indicated that any probative evidence not already associated 
with the claims folder is available; therefore the duty to 
assist him has been satisfied.  Id.

The veteran's DD Form 214 (Report of Transfer or Discharge), 
notes the place of entry into service was Chicago, Illinois.  
His awarded or authorized decorations were National Defense 
Service Medal, Meritorious Unit Citation, Vietnam Service 
Medal and Vietnam Campaign Medal.  The veteran's personnel 
records indicate that he participated in Campaigns designated 
as Tet Counteroffensive; VN Counteroffensive, Phase IV; and 
VN Counteroffensive, Phase V.  He arrived in Vietnam in March 
1968 and departed in January 1970.  His specialty was Supply.

The veteran's medical record shows a principal psychiatric 
diagnosis of post-traumatic stress disorder.  Critical 
elements of this diagnosis, those concerning the existence of 
a stressor or stressors, appear to be based wholly upon 
statements of history provided to the various examiners by 
the veteran.  The question of whether the veteran was exposed 
to a stressor in service is a factual determination and VA 
adjudicators are not bound to accept such statements simply 
because treating medical providers have done so.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (affirmed on 
reconsideration, 1 Vet. App. 406 (1991)); Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).

The Board remanded this case in March 1995 noting that while 
the RO had attempted to corroborate the veteran's history, 
upon review the Board concluded that further efforts in this 
area were warranted under the duty to assist.  The RO had 
contacted the veteran and requested him to furnish a 
comprehensive statement containing as much detail as possible 
regarding the stressor(s) to which he alleged he was exposed 
while in service.  The veteran did not furnish this 
information, but submitted records which were essentially 
duplicates of information already contained in the claims 
file.  The RO determined that it was not possible to conduct 
a search of records to support a military related stressor.  

A request to the veteran for another statement containing 
detail regarding the stressor(s) to which he alleged he was 
exposed to in service to assist in obtaining supportive 
evidence of the stressful events and provide for an adequate 
search, resulted in the appellant providing additional 
information, although not with the specificity requested.  
The Board determined that some identification of events could 
be made and based on this information, a search for verifying 
information should be conducted and remanded the claim in May 
1996 for further development.  

In the veteran's claim for service connection for PTSD 
received in March 1991, he wrote:   

I was confined on two occasions during the two 
TET Offenses in Jan., 1968 and Jan., 1969.  The 
North Vietnamese locked in a housing compound 
with about twenty American and Filipino 
soldiers.  Both confinements were inside of 
[Saigon] near the airfield.  On Jan., 1968, 
were confined about two weeks by the North 
Vietnamese and with exercise of mental torture 
and not provided any food for two weeks and no 
medical treatment.  It was then that I 
experienced great fear and anxiety, nightmares, 
sleeplessness, dread and worry.  I was confined 
with twenty others, and we all suffered the 
same nervous reactions and symptoms.  The doors 
to the housing compound were locked at both 
ends preventing any escape; on a regular basis, 
the North Vietnamese would fire their guns 
through the compound just to keep order and to 
let us know that they were still there holding 
us as prisoners.  On Jan., 1969, again confined 
to the same housing compound by the North 
Vietnamese and re-experienced the same sequence 
of terrorizing events!  In June, 1969, my buddy 
and I were ordered to take a tractor with old 
shells and other waste to a dumping site north 
of Long-Binh, and we were caught between the 
Americans and North Vietnamese; they were 
firing at each other.  Our tractor was stuck in 
a swamp and we could not turn the tractor 
around.

We abandoned the tractor and, after about 
twelve hours of running, dodging, and hiding, 
we found an army base and found security. This 
experience was, perhaps, the worst anxiety 
experience I ever had and further triggered my 
fears, anxieties, misgivings, and antisocial 
behavior!   

Since discharge from the [A]rmy Jan., 1970, I 
have had considerable difficulties in adjusting 
to civilian life. From 1970 to 1984, I have had 
a number of adjustments in trying to hold a 
job. During that period, I had countless 
employment; it was not until 1984, that I 
started with the Post Office and still employed 
there but still experiencing symptoms of PTSD, 
chloracne, and visual difficulties! 

Evidence considered included testimony presented at a hearing 
in February 1991 on another issue on appeal, the veteran's 
service-connected duodenal ulcer.  The veteran testified that 
he was under treatment for a nervous condition.  A medical 
statement dated February 13, 1991, was submitted noting that 
the veteran would be getting medication and therapy effective 
that day.  It was also noted that the veteran was in therapy 
with his wife for a nervous problem associated with his 
stomach disorder.  The veteran testified that his nervous 
condition was from his surgery and that he was being treated 
with medication and trying to learn acceptance when he 
requires surgery.  The veteran further testified that he left 
employment at the Post Office in approximately 1989 on 
medical disability.  

Intake notes on February 13, 1991, indicate that the veteran 
was seen at the MHC in 1989-1990.  The Intake Notes indicate 
that in service the veteran worked at the "PX Commissary-
Non-combat."  The veteran was described as experiencing 
severe anxiety and nervousness.  He reported having panic 
attacks since Viet Nam.  The diagnostic impression was R/O 
Panic Disorder, R/O Dysthymia, R/O Alcohol Dependence.  
Progress notes on February 13, 1991, indicate that the 
veteran had a history of back pain due to work-related 
accident and he was receiving Workmen's Compensation.  He was 
to see a psychiatrist for medical screening.  

On February 26, 1991, it was noted that the veteran had 
started taking Elavil for depression and there was some 
improvement and the prognosis for recovery was good.  Another 
medication was prescribed for treatment of anxiety and 
irritability.  The notes on February 22, 1991, by the Social 
Work Intern noted the various medical, marital, financial and 
legal problems the veteran had.  It was also noted that the 
veteran requested a PTSD evaluation and a consult to the PTSD 
program would be made.  A Treatment Plan completed by the 
Social Work Intern indicated that the veteran and his wife 
would receive psychotherapy for one hour twice a month for a 
period of six months.  The diagnosis was R/O Dysthymia, R/O 
PTSD, R/O Alcohol Dependence.  

The progress notes on March 8, 1991, noted the dates of the 
veteran's service, that he served in Vietnam and that it was 
non-combat.  His job was described as an NCO delivering 
merchandise to combat units.  The veteran described symptoms 
of nightmares, night sweats, and anger attacks.  

On April 5, 1991, the veteran received an evaluation by a VA 
staff psychologist.  He described being a supply truck driver 
in service and took supplies to firebases at night.  It was 
recorded that the veteran did not like to talk about his 
experiences and tried to block them out or else he suffered 
worse nightmares.  The report indicated that the veteran 
described several very traumatic combat related episodes; 
however, the episodes were not recorded.  The veteran 
reported multiple symptoms present since Vietnam.  The 
assessment was PTSD, chronic, very severe; H/O Depressive 
episodes; H/O Alcohol Abuse; and H/O GI problems.  

The veteran's medical problem list shows that in October 1989 
his active problems were anxiety disorder and adjustment 
disorder and in February 1991 PTSD and major depression were 
added.  In addition, the list was annotated showing that 
anxiety disorder resulted in PTSD and adjustment disorder 
resulted in major depression.  

The veteran was notified by letter in June 1991 regarding the 
evidence needed to process his claim for service connection 
for PTSD.  

Evidence of record contains the response to a request from 
the veteran's attorney representing the veteran in an effort 
to obtain Social Security disability benefits, from Robert 
Chimis, Ph.D., who in May 1991, completed questions and a 
form concerning the veteran's mental capacities.  The 
diagnosis provided was of PTSD; major depression, recurrent; 
and alcohol abuse, in remission.  It was noted that the 
veteran felt that he had a nervous breakdown in January 1991.  
The psychologist found that the veteran "demonstrated severe 
symptoms of PTSD which significantly interfere with daily 
functioning."  The onset date for PTSD was "probably since 
Vietnam (1/70)-most recently exacerbated 1/91".  The onset 
date for depression was 1/70 and for alcohol abuse since 1969 
or 1970, although it was also noted that the veteran stopped 
drinking in March.  He had been drinking 1 to 2 cases of beer 
a week.  Dr. Chimis commented that "Due to severity of PTSD 
[and] depressive symptoms (especially vet's poor frustration 
tolerance and angry outbursts), he appears unsuitable for 
employment at present." 

The veteran provided a statement in June 1991 describing 
specific traumatic incidents as follows: 

Following behind truck loads of dead bodies 
with just lime covering them.  Arms, legs, 
heads, hanging off trucks, lime blowing in my 
face with the scent and smell of dead bodies[,] 
trucks traveling thru Saigon to Cholon for mass 
burial, dates Oct[ober] 1969 thru 1969. Seeing 
dead bodies of Americans in caskets stack (sic) 
ten high waiting to be ship (sic) back to 
American (sic) from Tan Son Nhut Air Force base 
thru the same period.  Held P.O.W. during TET 
of February 1969 out side of Tan Son Air Force 
base in housing compound off Nuguel Van Le 
Street.  Till after the TET offensive, without 
food or water, shots being fire (sic) inside 
housing compound to make sure we didn't try to 
escape and [as] harassment."  

The veteran also described other traumatic incidents.  He 
related the incident described before when in December 1969, 
he was driving a semitractor trailer to a salvage yard and 
there was one shotgun rider with him.  He could not find the 
salvage yard and drove into enemy fire.  On a dirt road, he 
saw another truck on fire and smelled burnt flesh, rubber and 
twisted metal.  He tried to turn around the truck but got 
stuck in a ditch and was caught between friendly and enemy 
fire.  They crawled and ran and were saved by a combat unit 
that was returning fire.  They stayed there until it was safe 
to return to their unit.  Another incident was seeing 
children attempting to steal merchandise from PX trucks 
falling off and being crushed.  Another incident was seeing 
American soldiers shot outside the SO 307 para 7 Hq USA Hq 
Area Comd. in 1969 right before the TET offensive.  Another 
incident was seeing bodies laying on the streets of Saigon 
with the back of their heads blown off.  He also related 
being the target of racial slurs.

The veteran was seen by the PTSD Clinical Team approximately 
once a week.  In April 1991, he reported having recurring 
dreams of the truck incident and when he was trapped in his 
quarters for five days by the Viet Cong.  He related that he 
awakened feeling hungry the way he did when the incident 
happened.  In May 1991, the marital therapy sessions with the 
social work intern terminated due to the termination of the 
intern's field work placement.  The veteran had regular 
appointments scheduled with two doctors.  The outpatient 
notes indicate that the veteran's first wife was Vietnamese.  
On May 30, 1991, the diagnosis was PTSD, chronic and R/O 
Major depression, recurrent.  

The veteran was evaluated by VA in June 1991, and the history 
indicates that the veteran had no combat participation.  The 
veteran reported that he had repeated nightmares about 
getting caught between enemy fire and combat, not being able 
to turn around the truck, and seeing the truck in front of 
them on fire in 1968 with two dead bodies in the truck still 
on fire.  The veteran and his fellow serviceman crawled away 
and then ran on an open road until they encountered an 
American combat unit.  He also remembered that in February 
1969, he was captive during Tet outside of Tan Son for couple 
of weeks.  During that time, he feared for his life, was 
without food or drink and "they were harassing and firing."  
The diagnosis was PTSD and the examiner noted that the 
veteran had described traumatic events with dates and 
experienced flashbacks and nightmares.  Other diagnoses were 
paranoid traits, peptic ulcer syndrome, and marital 
disharmony (sic).

Records obtained included the November 1988 records from the 
Mental Health Clinic showing that the veteran had depressed 
mood, blunted affect, and reported hearing a voice call his 
name.  He also described having flashbacks about a time in 
Vietnam that he was stuck in a truck.  The formulation was 
that the veteran was depressed and suffering anxiety related 
to his physical condition.  The diagnostic impression was 
dysthymia, R/O PTSD, and R/O Major Depression, recurrent with 
psychotic features.  

In September 1991, a lay statement dated in June 1991 was 
received from A.R., the veteran's stepdaughter, who was born 
in Saigon.  A. R. wrote that her grandmother had told her 
that during February 1969 her family discovered that the 
veteran was being held with other military personnel in a 
housing compound that was surrounded by Vietcong Arm Forces.  
He was held there until the end of the Tet offenses.  

Dr. Chimis wrote in July 1991 that the veteran was initially 
evaluated in April 1991 and had been seen for individual 
psychotherapy on a weekly basis.  The diagnoses were PTSD, 
chronic and very severe; depressive episodes, recurrent; and 
alcohol abuse, episodic, in remission.  In October 1991, Dr. 
Chimis wrote to an employee of Vocational Resources, Ltd., 
asking that no further contacts with the veteran be made as 
it upset the veteran.  Dr. Chimis mentioned that he had been 
seeing the veteran for weekly outpatient psychotherapy since 
April 5, 1991, for PTSD, depression, and alcohol abuse. 

Another letter in December 1991 written by Dr. Chimis 
referred to the October 1991 letter in which he recommended 
no further contact with a rehabilitation specialist due to 
the severity of the veteran's reaction to this process.  Dr. 
Chimis noted that he had continued to provide weekly 
outpatient psychotherapy for the veteran.  His observation 
was that the veteran becomes markedly upset during times of 
stress and the veteran had recently reported a clear 
dissociative episode.  Furthermore, the veteran was very 
distressed about the denial of his VA claim and had reported 
an exacerbation of his PTSD symptoms.  Dr. Chimis further 
wrote that the veteran consistently exhibited many PTSD 
symptoms even when there were minimal external stresses in 
his life.  

Records were obtained from Social Security Administration 
(SSA) showing that the factor that evidenced the disorder was 
Affective Disorder evidenced by depressive syndrome.  The 
records from SSA indicated a determination that "as a 
consequence of the veteran's chronic and severe back pain, he 
had been unable to perform even sedentary work on a sustained 
basis since his alleged disability onset date of July 27, 
1989."  The determination further indicated that as a 
consequence of the chronic and severe back pain, the veteran 
has openly manifested Major Depression.  The report of the 
Administrative Law Judge (ALJ) noted that the "seeds of [the 
veteran's] mental illness may well have been sown long before 
his vehicular accident of July 1989."  The ALJ noted that 
the veteran had been assessed as exhibiting PTSD due to 
service in Vietnam.  It was also noted that the veteran's 
"mental impairment is inextricably intertwined with his 
chronic pain syndrome."  

Evidence received also included a vocational adjustment 
assessment made in August 1991 at the Midwest Mental Health 
Care Providers, S. C. by Robin A. Chapman, Psy.D.  It was 
noted that the veteran was being treated at Hines VA hospital 
for PTSD, chronic and very severe; depressive episode, 
recurrent; and alcohol abuse, episodic, in remission.  After 
testing, the analysis of the assessment data suggested two 
specific psychological barriers existed as impediments to the 
veteran's return to employment.  The first was "a 
significant level of depression, anxiety and anger" and the 
second was "lacking in effective social skills."

The records also included the documents pertaining to an 
investigation by the CID of the depot missing merchandise 
from an air freight shipment.  The investigative summary on 
January 16, 1970, revealed that on November 28, 1969, at Tan 
Son Nhut Air Base the veteran had signed for merchandise to 
be transported to the Southern Area Exchange Depot.  The 
veteran "diverted the merchandise and never delivered it to 
the depot."  Supporting documentation included 
identification photographs of the veteran.  

Also submitted was a form completed in April 1992 by a VA 
doctor for Workmen's Compensation through the Department of 
Labor.  It was noted that interpersonal relations were 
effected because of a neuropsychiatric condition, PTSD; 
however, no detailed description of the effect was provided.

Dr. Chimis wrote in February 1992 that during that day's 
psychotherapy session, the veteran stated that he planned to 
move to Arizona.  Dr. Chimis felt that the veteran continued 
to exhibit many symptoms of PTSD as well as depression which 
were likely to have been exacerbated by current life 
stressors.  He had advised the veteran to continue treatment 
for PTSD at the nearest VA hospital or clinic should he 
decide to move out of the area.  

Dr. Chimis wrote a letter in June 1992 at the request of the 
veteran to the PCT [PTSD clinical team] treatment program 
director in Phoenix.  Dr. Chimis related that he had been 
seeing the veteran for weekly, outpatient psychotherapy for 
PTSD-related issues and had recommended to the veteran that 
he remain in long-term treatment.  Attached to the letter 
were copies of several documents, which were duplicate copies 
of evidence in the claims file.  

The veteran presented testimony at a personal hearing in June 
1992 as evidenced by a copy of the transcript in the claims 
folder.  The veteran, through his representative, claimed 
that even though his assigned MOS was of a warehouse person, 
he did participate in operations and other combat related 
situations while serving in Vietnam.  The veteran testified 
that his main assigned duties were with the post Vietnam 
exchange, the PX.  He was in charge of the trucking unit and 
shipping items from various warehouses.  The veteran 
testified that he was always under attack by the CID 
[Criminal Investigation Division] asking about stolen 
merchandise.  He claimed that he and another serviceman came 
under fire by the enemy and described the truck incident as 
previously reported.  The veteran also described being held 
prisoner in the compound until the whole offensive was over.  
He mentioned that [redacted] with "ARVAN"[sic] [Army of the 
Republic of Vietnam] and Sergeant [redacted] were 
killed.  

The veteran described that he was not able to eat while he 
was being held prisoner and he was nervous and scared.  
Afterwards, he went to the hospital in Saigon in August 1969 
and was told that he had a nervous condition and he was 
stressed out.  He recalled being hospitalized but could not 
recall the length of time or why he was hospitalized.  He 
testified that he was treated for nervousness at the VA West 
Side Hospital a week after discharge from the service and 
later treated for ulcers.  With regard to his medical 
treatment, the veteran did not recall the name of the doctor 
who treated him at West Side Hospital.  As for treatment, the 
veteran testified that he goes once a week for individual 
therapy treatment for PTSD, sees a doctor about every six 
months at Loyola Hospital, sees the doctor in charge of the 
mental health clinic at VA Hines, and he sees a therapist.  
He claimed that he entered the hospital in March for 
treatment of PTSD.  He admitted to having flashbacks of a 
truck incident.  He also recalled the truck loads of bodies 
that go through Saigon of the "Vietnamese, VC, well, the 
people got killed in the war, just with lime thrown over 
them."  Also, he recalled the hundreds and thousands of 
caskets that were brought into the airport, with stacks about 
ten feet high and 20 feet long waiting to be shipped out.  He 
has the same nightmare with one bullet, "we always had a 45 
and he had an M16, and it's always that our gun would not 
fire, just would not fire."  The veteran showed a photograph 
of a head shot of an Oriental gentleman taken in a 
professional photography studio.  The veteran identified the 
person as San Te Lay who, during the offensive, steered the 
enemy away from the veteran and was killed.  The name on the 
front was spelled out as "AIPHOPHUONG"

The veteran clarified that he was not held prisoner in the 
compound on two occasions but only in January or February of 
1969.  He was unable to recall the length of time.  He 
claimed that the Regular VC were guards around the compound.  
Inside the compound, there were about ten Philippine 
soldiers, and four other American soldiers.  He testified 
that Sergeant [redacted] did not make it out of the 
compound.  The VC shot through the buildings but did not 
enter.  The veteran denied being interrogated by the VC.  The 
veteran testified that he had been interrogated by the CID 
for almost about two weeks regarding missing merchandise from 
the PX. 

The veteran submitted a statement in March 1993 contending 
that his claim was denied because VA believed objective 
evidence of a stressor was lacking from his military record.  
He noted that VA had not contested the fact that he suffered 
from PTSD.  He claimed that none of the medical examiners or 
VA adjudicators had indicated any reason to doubt his 
credibility.  He was submitting new corroborative evidence to 
support his claim and diagnosis.  He wrote that he was 
mistaken that his fellow serviceman named [redacted] was a 
Sergeant; he was a Private.  He wrote that the submitted 
statement of Pfc. [redacted] was proof that the 
veteran was a truck driver and "how treated by the C.I.C.".  
He also claimed that the submitted statement supported his 
claim that he was a truck driver and he was lost.  He also 
submitted a statement of interrogation and "picture or 
prison" claiming that he refused to tell what was going on 
and he was afraid for his life.  The veteran claimed that he 
still feared for his life because most of his proof was 
denied as portions of the criminal investigative report were 
withheld because it would violate other personal privacy of 
other individuals of higher stature at that time.  

Medical evidence submitted with this statement was for 
unrelated medical disorders.  Also submitted was the intake 
evaluation and progress notes in August 1992 for admission to 
the PCT [PTSD clinical team] treatment program.  The veteran 
completed a PTSD Self Report Questionnaire and indicated that 
he had been exposed to the following traumatic events or 
situations:  Random mortar/rocket fire on major base 
installation; Mortar/rocket fire on supplementary base 
position; Direct fire while in convoy support operations; 
Direct fire while engaged in aerial support operations; 
Witness wounded and/or dead enemy and American personnel; 
Directly observe the immediate wounding or dying of Americans 
of enemy personnel; Engaged in sustained combat with enemy 
(30 minutes or more); Had a close or best friend killed while 
in their presence; and Held by the enemy for an unknown 
length of time.  He further indicated that he was treated in 
the Field Hospital for a nervous condition.  

As part of the intake evaluation, the recognizable stressors 
were listed as:

1)  Observation of a truck load of dead bodies, 
following behind the truck and have lime dust 
blown in face and general area of his vehicle 
and person.  

2)  Received hostile small arms fire while 
being trapped between friendlys [sic] and V.C. 

3.)  Held prisoner during Tet, i.e., no food or 
water, under fire.  

According to the information on the evaluation form, the 
veteran re-experienced the trauma through recurrent and 
intrusive distressing recollections.  He had a sense of 
foreshortened future.  His symptoms were sleep disturbance, 
irritability and exaggerated startle response.  The 
evaluation form also contained information regarding past 
medical history, medication, treatment, family history, 
employment history, and mental status.  The impression was 
PTSD on Axis I and Depression on Axis II.  The recommendation 
was for the veteran to receive outpatient treatment at PCT.

With his statement, the veteran also submitted a report of 
investigation which he received from the U.S. Army Crime 
Records Center.  It was noted that portions of the report 
were withheld because release could violate the personal 
privacy of other individuals mentioned in the report.  The 
records pertain to a criminal investigation of an incident 
that occurred on November 28, 1969, regarding stolen 
merchandise.  The records included a statement from [redacted] 
given on December 5, 1969, and the written 
transcript of the sworn statement was initialized and signed 
by [redacted].  The statement does refer to the 
veteran as driving an empty flatbed truck into the depot on 
November 28, 1969.  

The veteran's sworn statement indicated that he had been 
approached by a Vietnamese man asking him to steal 
merchandise from the Saigon Depot.  At the time, the veteran 
was living off post with his fiancée at her mother's home.  
He denied stealing any merchandise from the depot.  During 
the course of the testimony, the veteran testified that he 
had known a Mr. [redacted] for about two years.  He also submitted 
identification photos apparently made with regard to the 
criminal investigation.  

Based on the veteran's testimony, the RO requested findings 
and diagnosis by letter dated May 1, 1995 from Robin Chapman, 
M.D., at Midwest Mental Health Care Provider.  Records were 
also requested from Dr. Wexler by letter dated May 1, 1995, 
and from Maryvale Samaritan Medical Center.  Records received 
from Maryvale Samaritan Medical Center were for an unrelated 
condition.  The veteran's wife submitted a lay statement 
describing symptoms she has observed and attributes to PTSD.  

In August 1996, the RO requested morning reports, operational 
reports, lessons learned statements, or other information 
regarding activities of the veteran's units from the National 
Personnel Records Center.  No records were located and it was 
suggested that the request be made to Washington National 
Record Center (WNRC).  The RO requested the records from WNRC 
in January 1997.  Records received included a copy of the 
Unit History submitted by the U.S. Army Headquarters Area 
Command (USAHAC), the higher headquarters of the Army & Air 
Force Exchange Service, Vietnam Regional Exchange, Pacific 
Exchange (PACEX), the veteran's listed unit during Vietnam.  
In addition, there were copies of Operational Reports-
Lessons Learned (OR-LLs) submitted by the USAHAC for the 
periods ending January 31 and October 31, 1968; and January 
31, April 30 and July 31, 1969; and January 31, 1970.  Also 
received were copies of Director of Security, Plans and 
Operations Daily Journals for the periods of February and 
March 1969 and November 1969 to January 1970.  A review of 
these records did not show the occurrence of the incidents 
claimed by the veteran as stressors.  Specifically, the 
Director of the Center for Research of Unit Records wrote 
that he was unable to verify the veteran was a prisoner of 
war in February 1969 in a housing area near Tan Son Nhut Air 
Base.  The records make no reference to a truck being 
destroyed near Long Binh in November or December 1969.  
Furthermore, there is no reference to American soldiers being 
shot outside Unit Headquarters in 1969 before the Tet 
Offensive. 

The veteran submitted a statement in August 1998 accompanied 
by a statement from Dr. Sandifur and medical records.  The 
veteran wrote:  "I was unknowingly held by enemy troops VC's 
in the year of 1969 in a housing area outside of Tan Son Nhut 
Air Base, in which I have submitted documents to that effect 
I stated that this incidence occurred in 1968 which was 
impossible and in error I never was a P.O.W. only detained."  
In response to the request from the VA RO in Phoenix for 
military records in support of claims stressors, the veteran 
noted that he had submitted proof and pictures of his being 
interrogated.  Also that records had been presented from the 
Washington National Records Center.  

Dr. Sandifur wrote in August 1998 that he had treated the 
veteran since October 1996.  He reviewed the veteran's 
medical history noting that the veteran has been disabled 
since 1989 due to a motor vehicle accident with resultant low 
back pain.  Other diagnoses were also reported including 
PTSD.  Symptoms and manifestations of the multiple 
disabilities were reported.  Dr. Sandifur wrote:  [The 
veteran] is experiencing the full complement of PTSD symptoms 
including difficulty driving, night sweats, screaming, 
difficulty concentrating, flashbacks."  Clinical findings of 
a physical examination were recorded; no findings of a 
psychiatric examination were included.  Also recorded was a 
listing of current medications.  Dr. Sandifur summarized the 
multiple conditions of the veteran to include severe PTSD as 
all static and not likely to improve with any treatment.  
Further, that the veteran was not employable due to these 
conditions.  

Medical records from VA in April 1998 indicated that the 
veteran was a new patient for the examiner.  It was noted 
that the veteran had been treated for PTSD symptoms by 
various psychiatrists and mental health staffers in Illinois 
from 1970 to 1992 and by PCT chief, Dr. Jose Amato and staff 
in Arizona from 1992 to the present.  The veteran reported he 
served one year as supply sergeant and tractor-trailer driver 
in combat and noncombat areas.  He described that while 
driving a truck in 1969, he saw an American jeep on a narrow 
road with dead soldiers in it, realized he was lost in 
unfriendly territory, the truck crashed, and he hid until 
rescued.  He did not remember the details of the rescue.  

It was noted that the motor vehicle accident in 1989 
intensified the veteran's  PTSD symptoms reported as:  
"nightmares of combat; sweating, shouting, striking out 
during night; flashbacks stimulated by rain, trucks, 
helicopters;;; checking security of home 'all the time'; has 
gun and dog; hypervigilance; intolerance of close contact 
with people; and poor ability to focus."  The diagnosis on 
Axis I was "PTSD, chronic severe" and "alcoholism, in 
remission 14 mos."

The veteran, through his representative, in a statement in 
March 1999 contended that he suffered from PTSD from 
witnessing his friend [redacted] killed in action, as well 
as being detained by enemy forces in a housing area near Tan 
Son Nhut Air Base during 1969.  

Analysis

Under 38 C.F.R. § 3.304(f)(1998), service connection for PTSD 
requires three elements: (1) A current, clear medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in- 
service stressor); (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The question 
of whether a stressor is sufficient to support a diagnosis of 
PTSD is a medical question requiring an examination by a 
mental health professional.  Cohen, 10 Vet. App. at 142; see 
West v. Brown, 7 Vet. App. 70, 79 (1994).  Where a clear 
diagnosis of PTSD exists, the sufficiency of the claimed in-
service stressor is presumed.  Cohen, supra.  Nevertheless, 
credible evidence that the claimed in-service stressor 
actually occurred is also required.  Id.; 38 C.F.R. 
§ 3.304(f).  An opinion by a mental health professional based 
on a post service examination of the veteran cannot be used 
to establish the occurrence of a stressor.  Cohen v. Brown at 
145.

It is noted that during the pendency of the appeal, § 
3.304(f), pertaining expressly to the adjudication of PTSD 
claims, was added to the regulations in 38 C.F.R.  In 
addition, during the pendency of this appeal, amendments were 
made to other regulatory provisions which impact on claims 
for service connection for PTSD.  When this case began, VA 
regulations in 38 C.F.R. § 4.125 relating to mental disorders 
in general had adopted the nomenclature of the 1980 third 
edition of the DSM (DSM-III); however, the DSM had been 
revised in 1987 (DSM- III-R) and again in 1994 (DSM IV).  On 
October 8, 1996, VA issued a final rule amending that portion 
of its Schedule for Rating Disabilities pertaining to mental 
disorders.  61 Fed. Reg. 52,695 (Oct. 8, 1996).  The revised 
regulations took effect on November 7, 1996, and, hence, are 
in effect on the date of this decision.  The new final rule 
made no change in the specific § 3.304(f) PTSD regulations, 
but revised 38 C.F.R. § 4.125 and § 4.126, and replaced § 
4.130 with a new section that specifically adopts DSM-IV as 
the basis for the nomenclature of the rating schedule for 
mental disorders.  61 Fed. Reg. 52,700.  

A precedent opinion from the VA Office of General Counsel 
held that "[t]he ordinary meaning of the phrase 'engaged in 
combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality."  The determination 
whether evidence establishes that the veteran engaged in 
combat with the enemy is resolved on a case-by-case basis 
with evaluation of all pertinent evidence and assessment of 
the credibility, probative value, and relative weight of the 
evidence.  VAOPGCPREC 12-99.  

With these guidelines in mind, the Board concludes that the 
preponderance of the evidence is against finding that the 
veteran engaged in combat with the enemy.  Initially the 
veteran reported that he was not in combat, although later, 
when he provided a history of his military service, he 
claimed being in combat or in combat related activities.  
Review of the record reflects that the veteran's personnel 
records contain no reference to any combat citations and his 
MOS was Supply.  The Intake Notes on February 13, 1991, 
indicate that in service the veteran worked at the "PX 
Commissary-Non-combat."  The progress notes on March 8, 
1991, noted the dates of the veteran's service, that he 
served in Vietnam and that it was non-combat.  His job was 
described as an NCO delivering merchandise to combat units.  
The veteran was evaluated by VA in June 1991, and the history 
indicates that the veteran had no combat participation.  

The veteran presented testimony at a personal hearing in June 
1992 as evidenced by a copy of the transcript in the claims 
folder.  The veteran, through his representative, claimed 
that even though his assigned MOS was of a warehouse person, 
he did participate in operations and other combat related 
situations while serving in Vietnam.  The veteran testified 
that his main assigned duties were with the post Vietnam 
exchange, the PX.  The veteran's separation record indicates 
that his military occupation was supply.  Although the 
veteran contends that he was in combat or combat related 
activities, the record does not reflect conclusive evidence 
that the veteran engaged in combat with the enemy.  While the 
veteran's participation in several campaigns in Vietnam is 
apparent, his separation record does not show awards or 
decorations that denote his participation in combat with the 
enemy.  Although the veteran has claimed that he was awarded 
the Combat Infantryman Badge for service in Germany before 
going to Vietnam, no evidence has been submitted or secured 
substantiating the award.  The administrative records now on 
file do not show that the veteran was entitled to receive the 
Purple Heart Medal, the Combat Infantryman Badge, or other 
awards or decorations appropriate to his branch of service 
denoting participation in combat with the enemy.  Although it 
is noted that the veteran was in campaigns, being there does 
not necessarily indicate that the appellant was involved in 
combat operations and exposed to the stress of combat.  
Further, the Board notes that the Court has indicated that 
the mere presence in a combat situation is not sufficient to 
show that an individual was engaged in combat with the enemy.  
Wood v. Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  Where the record 
does not reflect "conclusive evidence" that the claimant 
"engaged in combat with the enemy" under 38 U.S.C.A. 
§ 1154(b), his assertions, standing alone, cannot, as a 
matter of law, provide evidence to establish that he 
"engaged in combat with the enemy" or that an event or 
events claimed as a stressor occurred.  Dizoglio v. Brown, 9 
Vet. App. 163 (1996).  Consequently, the Board finds that the 
veteran was not engaged in combat and that the evidentiary 
presumption of 38 U.S.C.A. § 1154(b) does not apply. As we do 
not find an approximate balance of positive and negative 
evidence, the benefit of the doubt rule in 38 U.S.C.A. § 5107 
is not for application to the determination of whether the 
veteran engaged in combat with the enemy for purposes of 
38 U.S.C.A. § 1154(b).

With regard to the lay statements submitted by the veteran in 
support of his claim, the regulations require that all 
written testimony submitted by the claimant or in his or her 
behalf for the purpose of establishing a claim for service 
connection will be certified or under oath or affirmation.  
38 C.F.R. § 3.200 (1998).  The lay statements from the 
veteran's stepdaughter and his spouse do not meet this 
requirement as they were not certified or under oath or 
affirmation. 

Although the veteran initially claimed that stressor 
incidents occurred during the Tet Offensive in 1968 and 1969, 
he later clarified that he was only claiming that a stressor 
incident occurred during the period of Tet in 1969.  The 
records show that the veteran arrived in Vietnam March 1968 
and returned in January 1970.  

Official psychiatric examinations have included diagnoses of 
PTSD.  A clear medical diagnosis of PTSD is presumed to 
included the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor.  As there are 
undisputed, unequivocal diagnoses of PTSD, the sufficiency of 
the stressor is established as a matter of law.  These 
medical opinions also provide a nexus between service and the 
PTSD disability.  Where, as in this case, the veteran is not 
afforded the benefit 38 U.S.C.A. § 1154(b) and his assertions 
standing alone cannot provide evidence to establish that an 
event or events claimed as a stressor occurred, his lay 
testimony regarding his in-service stressors is insufficient 
to  establish service connection and must be corroborated by 
credible evidence.  Cohen v. Brown, at 142-43.  The claim 
must also meet the requirement of credible evidence that the 
claimed in-service stressor(s) actually occurred.  

The veteran has described multiple stressors.  However, it is 
the stressors on which the diagnosis of PTSD is based that 
are the pertinent ones.  When evaluated by a VA psychologist 
in April 1991, although the notes indicate that the veteran 
described several very traumatic combat related episodes, no 
specific stressors were described.  A diagnosis of PTSD was 
made based on claimed traumatic combat related episodes.  
However, the Board has determined that the veteran did not 
engage in combat with the enemy and as the stressors were not 
described, we are not able to corroborate the stressors on 
which the diagnosis was based.  The diagnosis of PTSD by a VA 
examiner in June 1991 was based on the truck incident and 
being captive in February 1969 during Tet for a couple of 
weeks.  November 1988 records from the Mental Health Clinic 
noted that the veteran had flashbacks about a time in Vietnam 
when he was stuck in a truck.  The diagnosis included R/O 
PTSD, which is not a clear medical diagnosis of PTSD.   

The recognizable stressors for the intake evaluation of the 
PCT treatment program in August 1992 on which a diagnosis of 
PTSD was made were following behind a truck load of dead 
bodies only covered with lime and having lime dust blowing 
onto the veteran, receiving hostile small arms fire while 
being trapped between "friendlys" and the Viet Cong, and 
being held prisoner during Tet with no food or water and 
under fire.   

When seen by a VA examiner in April 1998, the stressor was 
that while driving a truck in 1969, he saw an American jeep 
on a narrow road with dead soldiers in it, realized he was 
lost in unfriendly territory, the truck crashed, and he hid 
until rescued.  He did not remember the details of the 
rescue.  This is a slightly different version of a truck 
incident than the veteran related several years earlier, when 
he reported seeing a truck on fire with dead bodies in it, 
his truck got stuck when he was trying to turn it around, he 
and the fellow serviceman did not hide, but ran until they 
encountered an Army combat unit.  The examiner also listed 
the veteran's PTSD symptoms which included nightmares of 
combat.  However, as previously noted, the evidence of record 
does not show that the veteran engaged in combat with the 
enemy.

The evidence of record also shows some inconsistencies in 
recounting the stressors.  With his claim, the veteran wrote 
that he and a buddy were taking a truck with waste to a 
salvage dump north of Long Binh when they were caught between 
the Americans and North Vietnamese firing at each other.  The 
truck was stuck and could not be turned around.  They 
abandoned the truck, ran, dodged and hid for about twelve 
hours before finding an Army base.  The veteran indicated 
that this was his principal stressor.  In a June 1991 
statement the veteran wrote that they were caught between 
friendly and enemy fire.  They crawled and ran and were saved 
by a combat unit that was returning fire.  

Although the diagnoses of PTSD by the medical examiners 
provide a causal nexus between symptomatology and specific 
in-service stressors, there is not sufficient corroboration 
of the stressors on which the diagnosis was based.  There is 
no supporting evidence that the particular asserted stressful 
event of being involved in a truck accident which resulted in 
being caught in gunfire between friendlies and the VC or 
between the Army and the VC did occur.  

The evidence of record does not contain credible supporting 
evidence that the claimed in-service stressor of seeing 
trucks with dead bodies covered only with lime actually 
occurred.

The Board finds that the veteran's claim to being held in a 
compound in January 1969 is not verified by credible 
supporting evidence.  (The veteran clarified that he was not 
held prisoner in the compound on two occasions but only in 
January or February of 1969.  He was unable to recall the 
length of time.)  The Unit History, OR-LLs, and Daily 
Journals for this period do not show that such an incident 
occurred.  Furthermore, the veteran claimed that a friend, 
[redacted] was killed during the involuntary 
detainment during the Tet offensive in January 1969.  
However, the veteran later submitted into evidence as support 
for showing that he was a truck driver, a sworn signed 
statement from [redacted] dated in December 1969.  
This also brings into question the credibility of the 
veteran's testimony.  

Since the Board has found that none of the claimed non-combat 
stressors cited by the veteran can be verified by credible 
supporting evidence, his claim for service connection does 
not meet the requirements of 38 C.F.R. § 3.304(f) and must be 
denied.  


ORDER

Service connection for PTSD is denied.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 

